Exhibit 99.2 New Gold Inc. Notice of Annual General and Special Meeting of Shareholders The Board of Directors (“Board”) of New Gold Inc. (“New Gold” or the “Company”) invites you to attend the Annual General and Special Meeting of shareholders (“Meeting”) of New Gold to be held at St. Andrew’s Club & Conference Centre, 150 King Street West, 27th Floor, Toronto, Ontario, on Wednesday, May 2, 2012 at 4:00 pm (Eastern Daylight Time), for the following purposes: (a) to receive and consider the audited consolidated financial statements of New Gold for the financial year ended December 31, 2011 and the report of the auditor; (b) to set the size of the board of directors of New Gold to seven directors; (c) to elect the directors of New Gold for the ensuing year; (d) to appoint Deloitte & Touche LLP as auditor of New Gold for the ensuing year and to authorize the directors to fix their remuneration; (e) to consider and, if deemed appropriate, to pass, with or without variation, an ordinary resolution to ratify and confirm the adoption of the Company's shareholder rights plan, as more particularly described in the accompanying management information circular; and (f) to transact such other business as may properly come before the Meeting or any adjournment. This notice is accompanied by a management information circular and either a form of proxy for registered shareholders or a voting instruction form for beneficial shareholders. If previously requested, a copy of the audited consolidated financial statements and Management’s Discussion and Analysis (“MD&A”) of New Gold for the financial year ended December 31, 2011 will also accompany this notice.Registered Shareholders can request to receive copies of New Gold’s annual and/or interim financial statements and MD&A by marking the appropriate box on the form of proxy.Beneficial shareholders can request to receive copies by making their selection on the supplemental mail return card enclosed with their proxy package.Copies of New Gold’s annual and/or interim financial statements and MD&A are also available on request to New Gold or they can be found on SEDAR at www.sedar.com, on the United States Securities and Exchange Commission website at www.sec.gov, or on New Gold’s website at www.newgold.com. The record date for the Meeting is March 28, 2012.The record date is the date for the determination of the registered holders of common shares entitled to receive notice of, and to vote at, the Meeting and any adjournment. We value the opinions of our shareholders and appreciate the time you spend considering and voting on the business of the Meeting.It is important that you exercise your vote, either in person at the Meeting, by telephone, on the internet or by completing and returning the enclosed form of proxy or voting instruction form.Any proxies to be used or acted on at the Meeting must be deposited with New Gold’s transfer agent by 4:00 pm (Eastern Daylight Time) on April 30, 2012, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before the time of any adjourned Meeting. DATED at Vancouver, British Columbia this 29th day of March, 2012. By Order of the Board of Directors "Robert Gallagher" Robert Gallagher President and Chief Executive Officer MANAGEMENT INFORMATION CIRCULAR Solicitation of Proxies This management information circular (“Circular”) is provided to the registered holders of common shares (“shareholders”) of New Gold Inc. (“New Gold” or the “Company”) in connection with the solicitation of proxies by the management of New Gold for use at New Gold’s Annual General and Special Meeting of shareholders (“Meeting”) to be held at the time and place and for the purposes set out in the accompanying Notice of Meeting. References in this Circular to the Meeting include any adjournment or adjournments.While it is expected that the solicitation will be made by mail, proxies may be solicited personally or by telephone by directors, officers and employees of New Gold.The Company will also be using the services of Kingsdale Shareholder Services Inc. to solicit proxies.Interested shareholders in North America may contact Kingsdale Shareholder Services Inc. at 1-866-581-1477.All costs of this solicitation will be borne by New Gold. The record date for the Meeting is March 28, 2012.The record date is the date for the determination of shareholders entitled to receive notice of, and to vote at, the Meeting and any adjournment.Duly completed and executed proxies must be received by New Gold’s transfer agent at the address indicated on the enclosed envelope no later than 4:00 pm (Eastern Daylight Time) on April 30, 2012, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before the time of any adjourned Meeting. Unless otherwise stated, the information contained in this Circular is as at December 31, 2011.All dollar amounts referenced, unless otherwise indicated, are expressed in United States dollars.Canadian dollars are referred to as “C$”.Unless otherwise stated, any United States dollar amounts which have been converted from Canadian dollars have been converted at an exchange rate of C$1.00 US$1.0117, for 2011, C$1.00 US$0.9709 for 2010 and C$1.00 US$0.876 for 2009,being the average noon rate quoted by the Bank of Canada for each respective year. Appointment of Proxies The persons named in the enclosed form of proxy are officers and/or directors of New Gold.A shareholder can appoint another person, who need not be a shareholder, to represent such shareholder at the Meeting by inserting such person’s name in the blank space provided in the enclosed form of proxy or by completing another proper form of proxy. A shareholder appointing a proxy holder may indicate the manner in which the appointed proxy holder can vote with respect to any specific item by checking the space opposite the item on the proxy.If the shareholder giving the proxy wishes to confer a discretionary authority with respect to any item of business, then the space opposite the item should be left blank.The common shares represented by the proxy submitted by a shareholder will be voted or withheld from voting in accordance with the directions, if any, given in the proxy. Voting common shares by Proxy By telephone: Call the toll free number indicated on the proxy form and follow the instructions. If you choose the telephone you cannot appoint any person other than the officers named on the form of proxy as your proxy holder. On the internet: Go to the website indicated on the proxy form and follow the instructions on the screen. If you return your proxy via the internet, you can appoint another person, who need not be a shareholder, to represent you at the Meeting by inserting such person's name in the blank space provided on the form of proxy. Complete your voting instructions and date and submit the form. Make sure that the person you appoint is aware that he or she has been appointed, and attends the Meeting. By mail: Complete the form of proxy and return in the envelope provided. If you return your proxy by mail you can appoint another person, who need not to be shareholder, to represent you at the Meeting by inserting such person's name in the blank space provided in the form of proxy. Complete your voting instructions and date and sign the form. Make sure that the person you appoint is aware that he or she has been appointed, and attends the Meeting. Deadline for receipt of proxies The deadline for receiving duly completed and executed forms of proxy or submitting your proxy by telephone or over the internet is by 4:00 pm (Eastern Daylight Time) on April 30, 2012, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before the time of any adjourned Meeting. Revocation of Proxies A proxy submitted pursuant to this solicitation may be revoked by written notice, signed by the shareholder or by the shareholder’s attorney authorized in writing (or, if the shareholder is a corporation, by a duly authorized officer or attorney), and deposited either: (i) at the registered office of New Gold (New Gold Inc., 3110-666 Burrard Street, Vancouver, British Columbia, V6C 2X8, Attention: Corporate Secretary) at any time up to and including the last business day before the day of the Meeting; or (ii) with the Chairman of the Meeting on the day of the Meeting or, if adjourned, any reconvening or in any other manner permitted by law. A revocation of a proxy does not affect any matter on which a vote has been taken before the revocation. Exercise of Discretion by Proxies The persons named in the enclosed form of proxy will vote the common shares in respect of which they are appointed in accordance with the direction of the shareholders appointing them.In the absence of such direction, the relevant common shares will be voted in favour of the passing of all the resolutions described below. The enclosed form of proxy confers discretionary authority on the persons named in the proxy with respect to amendments or variations to matters identified in the Notice of Meeting and with respect to other matters which may properly come before the Meeting.At the time of printing of this Circular, management knows of no such amendments, variations or other matters to come before the Meeting.However, if any other matters which are not now known to management should properly come before the Meeting, the proxy will be voted on such matters in accordance with the best judgment of the named proxies. 2 Voting by Non-Registered Shareholders Only registered shareholders of New Gold or the persons they appoint as their proxies are permitted to vote at the Meeting.Most shareholders of New Gold are “non-registered” shareholders (“Non-Registered Shareholders”) because the common shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the common shares. Common shares beneficially owned by a Non-Registered Shareholder are registered either: (i) in the name of an intermediary (“Intermediary”) that the Non-Registered Shareholder deals with in respect of the common shares of New Gold (Intermediaries include, amongst others, banks, trust companies, securities dealers or brokers, and trustees or administrators of self-administered RRSPs, RRIFs, RESPs and similar plans); or (ii) in the name of a clearing agency (such as CDS Clearing and Depository Services Inc. or The Depository Trust & Clearing Corporation) of which the Intermediary is a participant. In accordance with applicable securities law requirements, New Gold will have distributed copies of the Notice of Meeting, this Circular and the form of proxy (which includes a place to request copies of New Gold’s annual and/or interim financial statements and MD&A or to waive the receipt of the annual and/or interim financial statements and MD&A) (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for distribution to Non-Registered Shareholders. Intermediaries are required to forward the Meeting Materials to Non-Registered Shareholders unless a Non-Registered Shareholder has waived the right to receive them.Intermediaries often use service companies to forward the Meeting Materials to Non-Registered Shareholders. Generally, Non-Registered Shareholders who have not waived the right to receive Meeting Materials will either: (i) be given a voting instruction form which is not signed by the Intermediary and which, when properly completed and signed by the Non-Registered Shareholder and returned to the Intermediary or its service company, will constitute voting instructions (often called a “voting instruction form”) which the Intermediary must follow.Typically, the voting instruction form will consist of a one page pre-printed form; or (ii) be given a form of proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted as to the number of common shares beneficially owned by the Non-Registered Shareholder but which is otherwise not completed by the Intermediary.Because the Intermediary has already signed the form of proxy, this form of proxy is not required to be signed by the Non-Registered Shareholder when submitting the proxy.In this case, the Non-Registered Shareholder who wishes to submit a proxy should carefully follow the instructions of their Intermediary, including those regarding when and where the completed proxy or voting instruction form is to be delivered. In either case, the purpose of these procedures is to permit Non-Registered Shareholders to direct the voting of the common shares of New Gold that they beneficially own.Should a Non-Registered Shareholder who receives one of the above forms wish to vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Shareholder), the Non-Registered Shareholder should strike out the names of the persons listed in the form of proxy and insert the Non-Registered Shareholder or such other person’s name in the blank space provided.In either case, Non-Registered Shareholders should carefully follow the instructions of their Intermediary, including those regarding when and where the proxy or voting instruction form is to be delivered. 3 A Non-Registered Shareholder may revoke a voting instruction form or a waiver of the right to receive Meeting Materials and to vote, which has been given to an Intermediary, by written notice to the Intermediary at any time up to seven days before the Meeting.An Intermediary is not required to act on a revocation of a voting instruction form or of a waiver of the right to receive Meeting Materials and to vote which is not received by the Intermediary at least seven days before the Meeting. Voting Securities and Principal Shareholders As at March 28, 2012, 461,729,165 common shares (“Common Shares”) in the capital of New Gold were issued and outstanding.Each Common Share entitles the holder to one vote on all matters to be acted on at the Meeting.The record date for the determination of shareholders entitled to receive notice of, and to vote at, the Meeting is March 28, 2012.Each shareholder on the record date will be entitled to vote at the Meeting or any adjournment.All such shareholders are entitled to attend and vote in person at the Meeting the Common Shares held by them or, provided a completed and executed proxy has been delivered to New Gold’s transfer agent within the time specified in the attached Notice of Meeting, to attend and vote by proxy at the Meeting the Common Shares held by them. To the knowledge of the directors and executive officers of New Gold, as at the date of this Circular, no person or company beneficially owns, or controls or directs, directly or indirectly, voting securities carrying 10% or more of the voting rights attached to any class of voting securities of New Gold. PARTICULARS OF MATTERS TO BE ACTED ON AT THE MEETING 1. Board Size Resolution The Company’s Articles require that the Board consist of the greater of three directors or the number set by ordinary resolution.The current number of directors set by ordinary resolution is eight. Craig Nelsen, currently a director of the Company, will not stand for re-election at the Meeting.Since joining the Board in June 2008, Mr. Nelsen has provided a significant contribution to the development and success of New Gold through his dedication and industry knowledge.New Gold’s management wishes to thank Mr. Nelsen for his service to the Company and its shareholders. At the Meeting, the seven persons named below will be proposed for election as directors of New Gold.New Gold is asking shareholders to set, by ordinary resolution, the number of directors of New Gold at seven.Unless authority to do so is withheld, the persons named in the accompanying form of proxy intend to vote FOR setting the Board size to seven persons. 2. Election of Directors At the Meeting, the seven persons named in the table below will be proposed for election as directors of New Gold (“Nominees”). Unless authority to do so is withheld, the persons named in the accompanying form of proxy intend to vote FOR the election of each of the Nominees. Management does not contemplate that any of the Nominees will be unable to serve as a director, but if that should occur for any reason before the Meeting, it is intended that discretionary authority shall be exercised by the persons named in the accompanying proxy to vote the proxy for the election of any other person or persons in place of any Nominee or Nominees unable to serve.Each director elected will hold office until the close of the first annual general meeting of shareholders of New Gold following his election or until his successor is duly elected or appointed, unless his office is earlier vacated in accordance with the Articles of New Gold. 4 The board of directors of New Gold (“Board”) has adopted a policy (“Majority Voting Policy”) stipulating that if the Common Shares voted in favour of the election of a Nominee at a shareholders’ meeting represent less than a majority of the Common Shares voted and withheld, the Nominee will submit his resignation promptly after such meeting for the Corporate Governance and Nominating Committee’s consideration.After reviewing the matter, the Corporate Governance and Nominating Committee will make a recommendation to the Board, and the Board’s subsequent decision to accept or reject the resignation offer will be publicly disclosed.The Nominee will not participate in any Corporate Governance and Nominating Committee or Board deliberations regarding the resignation offer.The Majority Voting Policy does not apply in circumstances involving contested director elections. The following table contains brief biographies for each of the Nominees, including their principal occupations, business or employment within the past five years, name, province or state and country of residence, independence status, age, principal occupation, date they first became a director of New Gold, areas of expertise and number of Common Shares, other securities and stock options beneficially owned by each Nominee. The statement as to the Common Shares, other securities and stock options beneficially owned, directly or indirectly, or over which control or direction is exercised by the Nominees as at March 28, 2012 in each instance has been reviewed by the Nominee concerned. JAMES ESTEY Ontario, Canada Age: 59 Director since: July 8, 2008 Independent James Estey is the retired Chairman of UBS Securities Canada Inc. and has over 30 years of experience in the financial markets. Mr. Estey joined Alfred Bunting and Company as an institutional equity salesperson in 1980 after working at A.E. Ames & Co. for seven years. In 1994, Mr. Estey became the head of the Canadian Equities business, and in 2002 he was appointed President and Chief Executive Officer of UBS Securities Canada. In January 2008, Mr. Estey assumed the role of Chairman.He serves on the boards of Range Royalty Management Ltd. and Gibson Energy Inc.He also serves on the boards of The Estey Centre for Law and Economics in International Trade and St. Clements School and is on the Advisory Board of the Edwards School of Business. Mr. Estey’s principal occupation is Corporate Director. Areas of Expertise:Capital Markets, Financial Literacy, Governance/Board, Corporate Finance Common Shares and DSU Held Date Common Shares Held (#)(2) DSU Held (#) Total Common Shares and DSU(#) At-Risk Value of Common Shares and DSU ($)(3) March 28, 2012 Other Securities Held Nil Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) June 8, 2011 June 8, 2016 May 11, 2010 May 11, 2015 June 2, 2009 June 2, 2014 July 8, 2008 July 8, 2013 Total At-Risk Value of Common Shares, DSU and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 5 of 5 Gibson Energy Inc. (since August 2011) Audit Committee, Chair 4 of 4 Corporate Governance, Chair 2 of 2 5 ROBERT GALLAGHER British Columbia, Canada Age:61 Robert Gallagher’s principal occupation is the President and Chief Executive Officer of New Gold.Mr. Gallagher has worked in the mining industry for over 32 years and spent 15 years with Placer Dome Inc. and from August 2000 to December 2007 with Newmont Mining Corporation, most recently as Vice President, Operations, Asia Pacific.Before the business combination of Peak Gold, Metallica and New Gold, Mr. Gallagher was the President and Chief Executive Officer of Peak Gold from February 2008. Areas of Expertise:Management, Industry Knowledge, Operations, International Director since: Common Shares and Share Units Held June 30, 2008 Non-Independent Date Common Shares Held (#)(2) Share Units Held (#) Total Common Shares and Share Units(#) At-Risk Value of Common Shares and Share Units ($)(3) March 28, 2012 Other Securities Held Nil Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) February 10, 2012(5) February 10, 2017 0 January 26, 2011 January 26, 2018 June 2, 2009 June 2, 2016 February 17, 2009 February 17, 2016 July 8, 2008 July 8, 2013 March 20, 2008 March 20, 2013 Total At-Risk Value of Common Shares, Share Units and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 5 of 5 Southern Arc Minerals (since 2010) Dynasty Gold Corp. (since 2009) VAHAN KOLOLIAN Ontario, Canada Age: 58 Director since: June 1, 2009 Independent Vahan Kololian is the founder and Managing Partner of TerraNova Partners LP, which invests in the industrial, services and resource sectors. Mr. Kololian started his career in investment banking in 1980 with Burns Fry Limited (now BMO Nesbitt Burns). From 1990 to 2000, he was co-founder and President of Polar Capital Corporation and from 2002 to 2011, he was Chairman of KK Precision Inc., a private engineering and manufacturing company.Mr. Kololian also serves on the board of Manicouagan Minerals Inc., a public mineral exploration company.Mr. Kololian holds BA and LL.B. degrees.Mr. Kololian is also co-founder and Chairman of the Mosaic Institute, whose purpose is to bring together and promote dialogue among Canadians of differing ethnicities whose homelands are in conflict with one another. Mr. Kololian’s principal occupation is the Managing Partner of TerraNova Partners LP. Areas of Expertise:Financial Literacy, Investment Banking, Management Common Shares and DSU Held Date Common Shares Held (#)(2) DSU Held (#) Total Common Shares and DSU(#) At-Risk Value of Common Shares and DSU ($)(3) March 28, 2012 Other Securities Held Warrants At-Risk Value ($) (NGD.WT.C) Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) June 8, 2011 June 8, 2016 May 11, 2010 May 11, 2015 June 2, 2009 June 2, 2014 Total At-Risk Value of Common Shares, DSU, Warrants and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 5 of 5 ManicouaganMinerals Inc. (since 2001) Audit Committee 4 of 4 Compensation Committee, Chair 3 of 3 HSE&CSR Committee 1 of 1(6) 6 MARTYN KONIG Surrey, United Kingdom Age: 54 Director since: June 1, 2009 Independent Martyn Konig has over 29 years of experience in investment banking and the commodity markets as well as extensive experience in the natural resource sector. Mr. Konig was Executive Chairman and President of European Goldfields Limited until its acquisition by Eldorado Gold Corp. in February 2012 and was Chief Executive Officer of the Blackfish Capital Group from 2005 until August 2009. Mr. Konig was a main Board Director of NM Rothschild and Sons Ltd. for 15 years and held senior positions at Goldman Sachs and UBS. Mr. Konig is a Barrister and Fellow of the Chartered Institute of Bankers.Mr. Konig’s principal occupation is Corporate Director. Areas of Expertise:Financial Literacy, Corporate Finance and Industry Experience, Investment Banking, International, Corporate Governance Common Shares and DSU Held Date Common Shares Held (#)(2) DSU Held (#) Total Common Shares and DSU(#) At-Risk Value of Common Shares and DSU ($)(3) March 28, 2012 Other Securities Held Nil Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) June 8, 2011 June 8, 2016 May 11, 2010 May 11 2015 June 2, 2009 June 2, 2014 Total At-Risk Value of Common Shares, DSU and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 4 of 5 - Audit Committee 3 of 4 Corporate Governance 1 of 1(6) Compensation Committee 1 of 1(6) PIERRE LASSONDE Ontario, Canada Age:64 Director since: June 30, 2008 Pierre Lassonde is the Chairman of Franco-Nevada Corporation. He formerly served as President of Newmont Mining Corporation from 2002 to 2006 and resigned as a director and Vice Chairman of Newmont effective as at November 30, 2007. Previously Mr. Lassonde served as a director and President (1982 to 2002) and Co-Chief Executive Officer (1999 to 2002) of Franco-Nevada Corporation.Mr. Lassonde’s principal occupation is the Chairman of Franco-Nevada Corporation. Areas of Expertise:Mining Industry Knowledge, Financial, Compensation, Corporate Governance, Investor Relations, Mergers & Acquisitions. Independent Common Shares and DSU Held Date Common Shares Held (#)(2) DSU Held (#) Total Common Shares and DSU(#) At-Risk Value of Common Shares and DSU ($)(3) March 28, 2012 Nil Other Securities Held Warrants At-Risk Value ($) (NGD.WT.B) Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) June 8, 2011 June 8, 2016 May 11, 2010 May 11, 2015 June 2, 2009 June 2, 2014 July 8, 2008 July 8, 2013 Total At-Risk Value of Common Shares, DSU, Warrants and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 5 of 5 Enghouse Systems Limited (since 2000) Compensation Committee 3 of 3 Franco-Nevada Corporation (since 2007) Corporate Governance 1 of 1(6) 7 RANDALL OLIPHANT Ontario, Canada Age:52 Director since: June 1, 2009 Non-Independent Randall Oliphant’s principal occupation is Executive Chairman of New Gold.Until the spring of 2011 he was also President and Chief Executive Officer of Silver Bear Resources Inc. of which he remains a director and Chairman. Mr. Oliphant is on the Advisory Board of Metalmark Capital LLC (formerly Morgan Stanley Capital Partners), and serves on the boards of WesternZagros Resources Ltd. and Franco-Nevada Corporation. Since 2003, Mr. Oliphant has served on the boards of a number of public and private companies and not-for-profit organizations. From 1999 to 2003, he was the President and Chief Executive Officer of Barrick Gold Corporation.From 2006 to 2009, he was Chairman of Western Goldfields Inc.Mr. Oliphant is a Chartered Accountant. Areas of Expertise:Industry Knowledge, Governance/Board, Corporate Development, Financial Literacy, Risk Management, Mergers & Acquisitions, Investment and Marketing. Common Shares and Share Units Held Date Common Shares Held (#)(2) Share Units Held (#) Total Common Shares and Share Units(#) At-Risk Value of Common Shares and Share Units ($)(3) March 28, 2012 Other Securities Held 5% Convertible At-Risk Value ($) Debentures (NGD.DB) Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) February 10, 2012(5) February 10, 2017 0 January 26, 2011 January 26, 2018 June 2, 2009 June 2, 2016 Total At-Risk Value of Common Shares, Share Units, Debentures and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 5 of 5 Silver Bear Resources Inc. (since 2004) Franco-Nevada Corporation (since 2007) WesternZagros Resources Ltd. (since 2007) RAYMOND THRELKELD North Carolina, United States Age:65 Director since: June 1, 2009 Non-Independent Raymond Threlkeld has over 32 years of mineral industry experience.From 2005 to 2009, Mr. Threlkeld was the Chief Operating Officer of Silver Bear Resources Inc.From 2006 to 2009, he was the President and Chief Executive Officer of Western Goldfields Inc. From 1996 to 2005 Mr. Threlkeld held various senior management positions in precious metal mine development with Barrick Gold Corporation and Coeur d’Alene Mines Corporation including the development of the Pierina Mine in Peru, the Bulyanhulu Mine in Tanzania and the Veladero Mine in Argentina. Mr. Threlkeld has had exploration acquisition success in the Western United States in addition to his management and project development experience.Mr. Threlkeld’s principal occupation is the President and Chief Executive Officer of Rainy River Resources Ltd. Areas of Expertise:Industry Knowledge, Exploration Effectiveness, Mergers & Acquisitions, Growth of Resources, Operations, Health & Safety Common Shares and DSU Held Date Common Shares Held (#)(2) DSU Held (#) Total Common Shares and DSU(#) At-Risk Value of Common Shares and DSU ($)(3) March 28, 2012 Nil Other Securities Held Nil Options Held (1) Date Granted Expiry Date Exercise Price (C$) Total Unexercised Options (#) At-Risk Value of Unexercised Options ($)(4) June 8, 2011 June 8, 2016 May 11, 2010 May 11, 2015 June 2, 2009 June 2, 2014 Total At-Risk Value of Common Shares, DSU and Options Board and Committee Membership 2011 Attendance Other Public Board Memberships Board 5 of 5 Rainy River Resources Ltd. (since 2009) HSE&CSR Committee 2 of 2 8 Notes: The number of options to purchase Common Shares held includes options from historical plans which convert to Common Shares on exercise on an adjusted basis. Represents Common Shares beneficially owned by the respective directors, directly or indirectly, or over which control or direction is exercised as at March 28, 2012. At-risk value of Common Shares is calculated using the closing price of the Company’s Common Shares on the TSX on March 28, 2012 of C$9.60 and converted to United States dollars; at-risk value of DSU/Share Units is calculated using the closing price of the Company’s Common Shares on the TSX on March 28, 2012 of C$9.60, and converted to United Stated dollars.Both values are converted at an exchange rate of C$1.00 US$1.0016, being the noon rate quoted by the Bank of Canada on March 28, 2012. Calculated using the closing price of the Common Shares on the TSX on March 28, 2012 of C$9.60 and subtracting the exercise price of in-the-money stock options, and converted to United States dollars at an exchange rate of C$1.00 US$1.0016 being the noon rate quoted by the Bank of Canada on March 28, 2012 .The value shown in this column does not represent the actual value the individual director could receive.The actual gain, if any, on exercise will depend on the value of the Common Shares on the date of exercise. Includes options granted on February 10, 2012 for performance in 2011. The attendance of the Committee members listed above is based on the number of Committee meetings the respective directors were eligible to attend during 2011.Various changes were made to the membership of the Board’s standing committees effective May 4, 2011 when Mr. Telfer ceased to be a director of the Company after he did not stand for re-election at the Company’s Annual General and Special Meeting.As part of these changes, Mr. Lassonde ceased to be a member of the Corporate Governance and Nominating Committee and Messrs. Nelsen and Konig were appointed as Committee members.Each of Messrs. Lassonde, Nelsen and Konig were eligible to attend one meeting of the Corporate Governance and Nominating Committee during 2011.In addition, Mr. Konig was appointed as a member of the Compensation Committee and was eligible to attend one meeting during 2011. Cease Trade Orders or Bankruptcies As at the date of this Circular, no Nominee has, or has been within the past ten years, a director, chief executive officer or chief financial officer of any company (including New Gold) that: (i) was subject to a cease trade order, an order similar to a cease trade order or an order that denied the relevant company access to any exemption under securities legislation, that wasin effect for a period of more than 30 consecutive days (collectively, an “Order”), that was issued while the proposed director was acting in the capacity as director, chief executive officer or chief financial officer; or (ii) was subject to an Order that was issued after the proposed director ceased to be a director, chief executive officer or chief financial officer and which resulted from an event that occurred while that person was acting in the capacity as director, chief executive officer or chief financial officer. As at the date of this Circular, no Nominee: (i) is, or has been within the past ten years, a director or executive officer of any company (including New Gold) that, while that person was acting in that capacity, or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets, other than Mr. Kololian, who was a board member (but had previously resigned from the board) of a business services company that filed for voluntary bankruptcy on or about June 23, 2010; (ii) has, within the past ten years, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director; or 9 (iii) has been subject to a. any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority; or b. any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable shareholder in deciding whether to vote for a Nominee. Additional Information regarding the Board For additional information regarding New Gold’s Board, including compensation, corporate governance practices, independence and directorships of other public company boards, see “Statement of Executive Compensation – Director Compensation” and “Corporate Governance Practices”. 3. Appointment of Auditor Shareholders will be asked to consider and, if thought fit to pass, an ordinary resolution to appoint Deloitte & Touche LLP as auditor of New Gold to hold office until the close of the next annual general meeting of New Gold.It is also proposed that shareholders authorize the directors to fix the remuneration to be paid to the auditor. Deloitte & Touche LLP was first appointed as auditor of New Gold on July 8, 2008. Unless authority to do so is withheld, the persons named in the accompanying proxy intend to vote FOR the appointment of Deloitte & Touche LLP as auditor of New Gold until the close of the next annual general meeting of shareholders and to authorize the directors to fix their remuneration. 4. Shareholder Rights Plan Effective March 23, 2012, the Company adopted a shareholder rights plan ("Shareholder Rights Plan") designed to ensure that, in the context of a formal takeover bid, the Board has sufficient time to explore and investigate alternatives to enhance shareholder value, including competing transactions that might emerge.A summary of the terms of the Shareholder Rights Plan is set out in Schedule "B" attached to this Circular.The summary is qualified in its entirety by the full text of the Shareholder Rights Plan, which is available on SEDAR at www.sedar.com. The Shareholder Rights Plan has been approved by the Board.In compliance with the rules of the TSX, the Shareholder Rights Plan will be presented to shareholders at the Meeting for ratification and confirmation. The resolution ("Shareholder Rights Plan Resolution") is set out below. The Shareholder Rights Plan Resolution must be approved by a simple majority of the votes cast by those shareholders who, being entitled to do so, vote in person or by proxy in respect of that resolution at the Meeting. In the event that the requisite approval is obtained, the Shareholder Rights Plan will remain in effect. In the event that the Shareholder Rights Plan does not receive the requisite approval from the shareholders, the rights ("Rights") issued pursuant to the Shareholder Rights Plan and the Shareholder Rights Plan will terminate and be null and void and of no further force and effect.Management of the Company recommends that shareholders vote in favour of the Shareholder Rights Plan Resolution. Unless authority to do so is withheld, the persons named in the accompanying proxy intend to vote FOR the approval of the Shareholder Rights Plan Resolution at the Meeting. 10 Shareholders will be asked at the Meeting to pass the following ordinary resolution: "BE IT RESOLVED THAT: a. the Shareholder Rights Plan dated 2012, as adopted by the Board, a summary of which is attached to this Circular as Schedule "B", and the full text of which is available on SEDAR at www.sedar.com, be ratified and confirmed as the Shareholder Rights Plan of the Company; and b. any officer or director of the Company is authorized and directed to execute and deliver under corporate seal or otherwise, all such documents and instruments and to do all such acts as, in the opinion of the Board, may be necessary or desirable to give effect to this resolution." STATEMENT OF EXECUTIVE COMPENSATION In this section, the individuals in the “Summary Compensation Table” are referred to as the named executive officers (“NEOs”). Compensation Discussion and Analysis New Gold is an intermediate gold producer with a portfolio of assets in the United States, Mexico, Australia, Canadaand Chile.As part of its business strategy, New Gold is focused on: (a) executing operational targets (safety, cost, production, environment, and social responsibility); (b) maintaining a strong financial position; (c) enhancing value through project development and continuous improvement of its existing operations; and (d) disciplined growth throughadditional, value-enhancing, merger and acquisition opportunities. The objective of New Gold’s compensation program is to support these goals by attracting and retaining talented employees through competitive compensation, paying for performance, aligning compensation with shareholders’ interests and providing the flexibility necessary to accommodate the needs of New Gold in the different business conditions in which it operates. In particular, New Gold’s compensation program is designed to support the Company’s growth by rewarding: (a) individual skill and experience of executives; (b) individual and corporate performance; and (c) long-term appreciation of New Gold’s share price. 11 Role of the Compensation Committee The Compensation Committee is comprised of Vahan Kololian (Chair), Pierre Lassonde and Martyn Konig, who are each independent directors.The Compensation Committee assists the Board in approving and monitoring the Company’s guidelines and practices with respect to compensation and benefits, as well as administering the Company’s equity-based compensation plans.The Compensation Committee’s responsibilities include: (a) ensuring that the Company has programs to attract and develop executive officers of the highest calibre and a process to provide for the orderly succession of executive officers; and (b) reviewing and approving corporate goals and objectives relevant to the compensation of executive officers and, based on performance against those goals and objectives, recommending to the Board the annual salary, bonus and other benefits, direct and indirect, of executive officers. In addition, the Compensation Committee is responsible for establishing a clear and concise compensation philosophy for the Company.New Gold’s executive compensation philosophy is as follows: (a) to pay salaries benchmarked to the median of the market compensation data which means that executive officers should not expect automatic annual salary increases; (b) New Gold’s compensation will be focused on performance-based bonuses and equity; and (c) compensation packages will include salary, performance-based bonus and stock options. Elements of NEO Compensation Compensation of NEOs for the financial year ended December 31, 2011 included base salary, annual performance-based bonus, stock options and other annual compensation such as health and retirement benefits.The following table lists each element of the Company’s compensation program and summarizes why New Gold chooses to pay each element. Element of Compensation Purpose of Element Base Salary Base salaries are fixed and therefore not subject to uncertainty.Base salaries are used as a measure to compare to, and remain competitive with, compensation offered by competitors and as the base to determine other elements of compensation and benefits. Annual Bonus While base salaries are fixed, annual bonuses are tied to performance and are a variable component of compensation designed to reward NEOs for maximizing operating and financial performance of the Company.Annual bonuses are paid at the discretion of the Board and are determined based on a number of factors, including financial and operational performance. Stock Options(1) Stock options are variable elements of compensation intended to reward NEOs’ success in achieving sustained, long-term profitability and increases in stock value. Benefits Plans - including medical, dental, life insurance, disability insurance, and a group RRSP for Canadian employees and 401(k) plan for U.S. employees. The Company’s benefits plans provide financial reassurance to NEOs in the event of illness, disability or death.The group RRSP and 401(k), as applicable, are provided to support individuals in saving for retirement.Benefits plans during 2011 were provided to NEOs on the same basis as other employees in the applicable jurisdiction, except for annual health assessments that have been available for executives since 2008. 1) Share Units were granted to the Executive Chairman and the President and Chief Executive Officer in 2011 in relation to performance in 2010.The Share Units were granted in recognition of New Gold’s performance in 2010.There were no Share Units granted to NEOs for their performance in 2011. 12 Benchmarking The Compensation Committee believes that it is appropriate to establish compensation levels based largely on benchmarking against similar companies, both in terms of compensation practices as well as levels of compensation. In this way, New Gold can gauge if its compensation is competitive in the marketplace for its talent, as well as measure its reasonableness. New Gold reviewed the actual compensation paid to executives of the following companies, which are similar in size and scope to New Gold, as reported in their annual executive compensation disclosures.All of the companies are gold producers with at least one asset in production, with operations of similar size and scope to New Gold and with comparable market capitalization. In addition, New Gold references the compensation data of companies with annual revenues ranging from $500 million to $1 billion provided in the Mining Industry Salary Surveys published jointly by Coopers Consulting and PricewaterhouseCoopers. Comparative Company Corporate Head Office Location Agnico-Eagle Mines Limited Toronto, Ontario Alamos Gold Inc. Toronto, Ontario Alacer Gold Corp. Englewood, Colorado, United States AuRico Gold Inc. Toronto, Ontario Centerra Gold Inc. Toronto, Ontario Eldorado Gold Corporation Vancouver, British Columbia IAMGold Corporation Toronto, Ontario Osisko Mining Corporation Montreal, Quebec Yamana Gold Inc. Toronto, Ontario Outside Consultants New Gold purchased compensation surveys related to the mining industry from Coopers Consulting in 2010 and 2011. The surveys are generally published in July of each year. New Gold engaged Towers Watson, in the first quarter of 2011, to provide an analysis of executive long term incentive plans.Towers Watson also provided New Gold with market compensation data for executive level positions in 2010 and 2011. Neither Towers Watson nor Coopers Consulting provided any other services to New Gold during 2011. Consultant Financial Year ending December 31 Executive Compensation-Related Fees ($) All Other Fees ($) Towers Watson Nil Nil Coopers Consulting Nil Nil Consulting fees were charged in Canadian dollars and converted at an exchange rate of C$1.00 US$1.0017 for 2011 and C$1.00 US$0.9709 for 2010, being the noon rate quoted by the Bank of Canada for each respective year. 13 Compensation Elements Below is a description of why New Gold currently chooses to pay each element of compensation and how New Gold determines the amount to be paid for each element. Base Salary To ensure New Gold will continue to attract and retain qualified and experienced executives, base salaries are reviewed and, if appropriate, adjusted annually in order to ensure they remain at the median for comparable companies. New Gold endeavours to pay the salaries of its NEOs at the median compensation of comparable companies while providing greater compensation upside using performance-based compensation components such as performance-based bonuses and stock options.However, there will be occasions when it pays an executive a base salary above or below the median depending on the individual skills and experience of the executive.New Gold may also take into account the compensation paid to other executives at a similar level when determining compensation. Annual Performance-Based Cash Incentives Bonuses paid in early 2012 for 2011 performance were determined by considering a number of factors, including the following corporate performance factors: Performance Factor Performance Goal Result Wtg(1) Growth: Continue New Afton Development on budget and schedule ● Adjustments were made to the scheduled start up.Mill start up remains on schedule for June 2012, with commercial production in August 2012. 30% Reserves and Resources Development: Increase New Gold’s Measured and Indicated Resources, on a per share basis, on existing assets and/or through M&A activity ● The net impact of the Company’s M&A and exploration in 2011 was a 26% increase in Measured and Indicated gold ounces per share year endon year end (46% gross increase). 25% Production and Cash Cost Achievebudget production and cash cost at budgeted foreign exchange and copper/goldprices
